Citation Nr: 1729324	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-28 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a lumbar spine disability.  

4.  Entitlement to service connection for a right hand/middle finger disability.  

5.  Entitlement to service connection on a direct basis for restless leg syndrome.  

6.  Entitlement to service connection on a direct basis for an acquired psychiatric disability.  

7.  Entitlement to service connection on a direct basis for a heart disability.  

8.  Entitlement to an increased disability rating in excess of 10 percent for right knee osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2012, June 2013, August 2014, and July 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The claim for service connection for a left knee disability was first adjudicated in an unappealed April 2008 rating decision.  The Board finds that the disability claimed and denied in April 2008 and the current claim are the same as the Veteran has identified the same disability in each claim, namely left knee arthritis, and identified in-service injuries as the onset.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the left knee disability adjudicated in 2008.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

The Veteran and his spouse provided testimony during a videoconference hearing before the undersigned in April 2017.  A transcript of this hearing has been associated with the claims file.  

In April 2017, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2016).

During the Board hearing, the Veteran and his representative explained that the Veteran's claim related to his heart disability, restless leg syndrome, and an acquired psychiatric disability were misconstrued.  Instead of service connection claims, it was his intent to submit a claim for benefits under 38 U.S.C.A. § 1151 (2016) for his heart disability, and thereby his restless leg syndrome and acquired psychiatric disability.  The Veteran and his representative further stated that the three service connection issues currently on appeal, which have been adjudicated by the RO as service connection on a direct basis and not as an 1151 or proximate service connection claim, should be dismissed so that the issues can be adjudicated under the proper and relevant regulations.  See Board Hearing Transcript (Tr.) at 42.  The Board considers this testimony as a statement to withdraw the three issues discussed.  

Below, the Board has taken the agreed upon action regarding service connection on a direct basis for restless leg syndrome, acquired psychiatric disability, and heart disability by dismissing each withdrawn issue.  The issues of entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for a heart disability, as well as for restless leg syndrome and acquired psychiatric disability (as proximately related to a heart disability) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  In doing so, it is the intent of the Board that this claims be put in place of the withdrawn claims with the same date of claim.  

The issues of entitlement to service connection for a left knee disability, right hand/middle finger disability, and lumbar spine disability as well as entitlement to an increased disability rating for right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2008 rating decision, service connection for a left knee disability was denied; no additional evidence or notice of disagreement was submitted within one year of notice of that decision.  

2.  Evidence received more than one year after the April 2008 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  During the April 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of entitlement to service connection on a direct basis for restless leg syndrome.  

4.  During the April 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of entitlement to service connection on a direct basis for an acquired psychiatric disability.  

5.  During the April 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of entitlement to service connection on a direct basis for a heart disability.  



CONCLUSIONS OF LAW

1.  The April 2008 decision that denied a claim for service connection for a left knee disability is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.201, 20.302, 20.1103 (2016).

2.  Evidence received more than one year since the April 2008 decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2016).

3.  The criteria for withdrawal of the appeal of the denial of service connection on a direct basis for restless leg syndrome are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal of the denial of service connection on a direct basis for an acquired psychiatric disability are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of the appeal of the denial of service connection on a direct basis for a heart disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 
38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection for a right and left knee disability was initially denied in an April 2008 rating decision, on the basis that a current left knee disability had not been demonstrated to be etiologically related to an in-service injury.  At the time, the Veteran had reported that he fell on a wet floor in the mess hall and injured his knees.  Service treatment records were negative for any treatment of the left knee.  The Veteran did not submit a notice of disagreement or new evidence within one year of that rating decision.  Therefore, the decision on the claim became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c)).

During the current claim, the Veteran reported that he was injured two additional times during service, once when he fell into a ditch and then again when he was hit by a water tank and fell down an incline.  He also reported that his left knee symptoms have continued since.  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Therefore, as this new testimony pertains to a basis for the prior denial, namely whether the Veteran's current left knee disability is related to an in-service injury, the claim is reopened.


Direct Service Connection: Restless Leg Syndrome, Acquired Psychiatric Disability, and Heart Disability

In the April 2017 Board hearing, the Veteran stated that he would like to withdraw his appeal for service connection for restless leg syndrome, acquired psychiatric disability, and heart disability, each on a direct basis, as his theory of entitlement has now changed and he is no longer claiming that each disability is directly related to service.  See Board Hearing Tr. at 42. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim and the appeal of service connection on a direct basis for restless leg syndrome, acquired psychiatric disability, and heart disability is dismissed.


ORDER

New and material evidence having been received; the claim for service connection for a left knee disability is reopened.  

The claim for service connection on a direct basis for restless leg syndrome is dismissed.  

The claim for service connection on a direct basis for an acquired psychiatric disability is dismissed.  

The claim for service connection on a direct basis for a heart disability is dismissed.  


REMAND

The claims file contains a letter from the Social Security Administration (SSA) indicating that the Veteran was awarded benefits based upon his right hand, psoriatic arthritis, bilateral leg, and mental health conditions.  However, complete administrative records and the associated medical evidence have not been requested or obtained.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  Cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (VA is required only to obtain SSA records when they may be relevant to the claim).  

In addition, the Veteran reported during the Board hearing that his service-connected right knee disability symptoms have worsened since the last VA examination, which was conducted in August 2014.  See Board Hearing Transcript Tr. at 11.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability and the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, the Veteran should be provided with a new VA examination to determine the current severity of his right knee disability.  

Finally, the Veteran reported during the April 2017 Board hearing that he had just finished physical therapy at the Audie Murphy VA Hospital in San Antonio, Texas, and that he had scheduled a new, upcoming appointment with his VA physician to reevaluate his right knee disability.  The last VA treatment records documenting physical therapy of the right knee or any right knee treatment are dated in July 2016.  As this evidence is relevant to the Veteran's claim, all outstanding VA treatment records as identified by the Veteran must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).  
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those regarding all right knee physical therapy treatment and subsequent follow up appointments, created since the date of the most recent of such records in the claims file, July 2016, and associate them with the virtual claims file. 

2.  Obtain from SSA the records pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon concerning that claim in accordance with 38 C.F.R. § 3.159(c) (2016).  A response should be sought from the SSA District Office to which the Veteran's records were reportedly sent, if relevant.

3.  Once the above-requested development has been completed, the Veteran should be afforded a VA examination with a qualified physician to determine the current severity of the service-connected right knee osteoarthritis disability.  Access to the virtual claims file should be afforded to the examiner and all relevant records must be reviewed.  All indicated testing should be conducted.

The examiner should report the range of motion of the right knee in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

In addition, with respect to range of motion testing, (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)) this should be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.  

The examiner should report all neurologic impairment resulting from the service-connected right knee disability.  If any neurologic impairment is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected disability, the examiner should so report.  

The examiner should also describe the functional impact of the Veteran's right knee disability.  In particular, the examiner should describe what types of employment activities would be limited (if any), what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

A complete rationale should be provided for all conclusions reached.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


